Citation Nr: 1025586	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  07-12 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee disability 
including as secondary to service-connected Syme's amputation of 
the left foot or as secondary to a service-connected low back 
disability.

2.  Entitlement to service connection for a right foot disability 
including as secondary to service-connected Syme's amputation of 
the left foot or as secondary to a service-connected low back 
disability.

3.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to September 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal partly from a June 2006 decision by the RO in Phoenix, 
Arizona that denied entitlement to a certificate of eligibility 
for financial assistance in the purchase of an automobile and 
adaptive equipment or adaptive equipment only.  This case also 
comes to the Board on appeal from a September 2006 rating 
decision that denied service connection for right knee and right 
foot disabilities, claimed as secondary to service-connected 
disabilities.  A personal hearing was held before an RO hearing 
officer in June 2007.  A Board hearing was initially requested, 
but by a statement dated in June 2007, the Veteran withdrew his 
hearing request.

The issues of service connection for right knee and right foot 
disabilities are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran suffers from the loss of one foot due to a 
service-connected disability, and receives compensation for this 
disability.

2.  The Veteran has previously received a grant for the purchase 
of an automobile.


CONCLUSIONS OF LAW

1.  The Veteran does not satisfy the eligibility criteria for an 
automobile and adaptive equipment.  38 U.S.C.A. §§ 3901, 3902, 
3903 (West 2002 & Supp. 2009); 38 C.F.R. § 3.808 (2009).

2.  The Veteran satisfies the eligibility criteria for automobile 
adaptive equipment only.  38 U.S.C.A. §§ 3901, 3902, 3903 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.808, 17.156, 17.157, 17.158 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As a preliminary matter, as to the claim for financial assistance 
in the purchase of an automobile or other conveyance, the Board 
finds that no further action is necessary to comply with VA's 
duties to notify and assist the Veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable to 
matters in which the law, and not the evidence, is dispositive.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  As set forth in more detail 
below, the facts in this case are not in dispute and the 
Veteran's appeal must be denied as a matter of law.  Thus, the 
Board finds that any deficiency in VA's VCAA notice or 
development action is harmless error. Neither the Veteran nor his 
representative has argued otherwise.

As to the claim for financial assistance in the purchase of 
adaptive equipment, in view of the Board's favorable decision as 
to this claim, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.

Analysis

The Veteran has filed a claim for assistance in purchasing a car 
or for adaptive equipment only.

A certification of eligibility for financial assistance in the 
purchase of one automobile or other conveyance and of basic 
entitlement to necessary adaptive equipment will be made where a 
Veteran who, due to service-connected disability, has (as 
pertinent to the present case):  (1) the loss or permanent loss 
of use of one or both feet; (2) the loss or permanent loss of use 
of both hands; or (3) permanent impairment of vision in both 
eyes, resulting in central visual acuity of 20/200 or less in the 
better eye with corrective glasses, or central visual acuity of 
more than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the widest 
diameter of the visual field subtends an angular distance no 
greater than 20 degrees in the better eye.  For entitlement to 
assistance in the purchase of adaptive equipment only, a claimant 
is qualified if ankylosis of one or both knees or one or both 
hips results from a service-connected disease or injury.  38 
U.S.C.A. §§ 3901, 3902; 38 C.F.R. §§ 3.808, 17.156. 

No eligible person shall be entitled to receive more than one 
automobile or other conveyance.  38 U.S.C.A. § 3903.

Service treatment records demonstrate that the Veteran was 
wounded in combat in Vietnam, and that his left foot was 
amputated in April 1970.  This disability has been service-
connected since September 1970.  Thus, the evidence demonstrates 
that he has lost one foot due to service-connected disability, as 
required for eligibility for purchase of one automobile under 38 
C.F.R. § 3.808.  However, a review of the claims file 
demonstrates that the Veteran was already awarded financial 
assistance in the purchase of an automobile by VA in a December 
1970 rating decision.  The allowance was paid to the Veteran in 
March 1971, and used to purchase an automobile at that time.  

Although the Board is sympathetic to the Veteran's claim, the law 
specifically provides that a veteran may not receive more than 
one automobile allowance. Thus, the Veteran is not currently 
eligible for financial assistance in the purchase of an 
automobile, as he has already received this benefit.  38 U.S.C.A. 
§ 3903.

As to his claim for entitlement to assistance in the purchase of 
adaptive equipment only, the Veteran has asserted that in order 
for him to drive a vehicle, he needs automatic transmission 
because his service-connected left foot amputation and prosthesis 
make it difficult for him to drive a vehicle with manual 
transmission.

The Board notes that the clinical evidence shows that the Veteran 
receives service-connected disability compensation for the loss 
of one foot, and is thus eligible for automobile adaptive 
equipment.  See 38 C.F.R. §§ 3.808, 17.156.  Accordingly, since 
the Veteran has a service-connected qualifying impairment, he 
meets the basic eligibility criteria for entitlement to adaptive 
equipment only, subject to the limitations of 38 C.F.R. § 17.158.  
The Board also notes that the governing regulations specifically 
provide that adaptive equipment includes basic automatic 
transmission.  See 38 C.F.R. §§ 3.808(e)(1), 17.157.  

For the reasons set forth above, the Board finds that there is no 
legal basis for entitlement to automobile and adaptive equipment, 
but the Veteran is entitled to automobile adaptive equipment 
only.   Basic entitlement to financial assistance in the purchase 
of necessary automotive adaptive equipment is granted.


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other conveyance 
and adaptive equipment is denied.

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of  automobile adaptive equipment only 
is granted, subject to the statutory and regulatory limitations 
on this assistance.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claims for secondary service connection for right ankle 
and right foot disabilities.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The Board notes that 38 C.F.R. § 3.310 (pertaining to secondary 
service connection) was amended on September 7, 2006, and that 
the Veteran was notified of the amendments to 38 C.F.R. § 3.310 
in the April 2007 statement of the case and in the September 2007 
supplemental statement of the case.  This regulation provides 
that a disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  This includes any 
increase in severity of a nonservice-connected disease that is 
proximately due to or the result of a service-connected 
disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).  

VA examinations were performed in July 2006 and July 2007.  The 
July 2006 VA examiner opined that the right foot was essentially 
normal, and therefore a right foot disability was not secondary 
to the service-connected amputation of the left foot or back 
disability.  He opined that the right knee disability had a 
sudden onset in 2006, and therefore would not appear related to 
the service-connected left foot amputation or back disability.  
Finally, he added that there was "no aggravation of service-
connected conditions (Allen)."

The July 2007 VA examiner diagnosed mechanical right foot pain, 
and chondromalacia patella of the right knee.  He indicated that 
the Veteran had a normal gait, not an antalgic gait, and stated 
that therefore he did not believe that the right knee had 
significant problems related to the back or his amputation.  He 
also opined that there was no significant antalgic gait that 
would put stress on the right foot.  

The Board finds that neither VA examiner provided an opinion as 
to whether or not the current right foot and right knee 
disabilities were aggravated by his service-connected left foot 
amputation.  Moreover, the Board notes that although the July 
2007 VA examiner found that the Veteran had a normal gait, a June 
2007 VA outpatient treatment record indicated that the Veteran 
walked with a limp due to his atrophy of the left lower extremity 
and left foot amputation.  A limp was also noted in the July 2006 
VA examination.

As such, the Board finds that the July 2006 and July 2007 
examination reports are inadequate, and that a remand is required 
to obtain a clarifying medical opinion as to the relationship, if 
any, between the Veteran's service-connected left foot amputation 
and/or low back disability and his current right knee and right 
foot disabilities, to include whether there is any aggravation of 
a non-service-connected disability by a service-connected 
disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.310, 4.2; 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Lathan v. Brown, 7 Vet. App. 
359 (1995).  In this regard, the Board notes that when 
readjudicating the claim the Veteran should be provided updated 
notice of the recent amendments to 38 C.F.R. § 3.310.  38 
U.S.C.A. § 5103A; Allen, supra.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 
5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).


Finally, in a January 2010 statement, the Veteran stated that he 
currently receives disability benefits from the Social Security 
Administration (SSA).  Such records are not on file and must be 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
provide the names and addresses of all 
medical care providers who have treated him 
for a right knee disability or a right foot 
disability since August 2007.  After securing 
any necessary releases, obtain any records 
which are not duplicates of those in the 
claims file.  

2.  The RO/AMC should obtain from the SSA the 
records pertinent to the Veteran's claim 
and/or award of SSA disability benefits.  If 
such records are unavailable a notation to 
that effect should be made in the claims 
file.

3.  After completion of the foregoing, 
schedule the Veteran for an appropriate VA 
examination in order to ascertain the 
relationship, if any, between his service-
connected left foot amputation and/or low 
back disability and the current right knee 
and right foot disabilities.  The claims 
folder must be furnished to the examiner for 
review.  Following a review of the relevant 
evidence, the clinical evaluation and any 
tests that are deemed necessary, the examiner 
must address the following questions:

(a) Is it at least as likely as not (50 
percent or higher degree of probability) that 
any right knee disability was caused by his 
service-connected left foot amputation or low 
back disability?


b) Is it at least as likely as not (50 
percent or higher degree of probability) that 
any right foot disability was caused by his 
service-connected left foot amputation or low 
back disability?

(c) Is it at least as likely as not that 
the Veteran's service-connected left foot 
amputation and/or low back disability 
aggravated his right knee disability or right 
foot disability?

The examiner is informed that aggravation is 
defined for legal purposes as a chronic 
worsening of the underlying condition versus 
a temporary flare-up of symptoms, beyond its 
natural progression.  If aggravation is 
present, the clinician should indicate, to 
the extent possible, the approximate level of 
right knee disability and right foot present 
(i.e., a baseline) before the onset of the 
aggravation.

If the examiner must resort to speculation to 
answer any question, he or she should so 
indicate and explain why it would be 
speculative to respond.  The examiner is also 
requested to provide a rationale for any 
opinion expressed.

4.  After completion of any other notice or 
development indicated by the state of the 
record, with consideration of all evidence 
added to the record since the most recent 
supplemental statement of the case, the RO 
must readjudicate the Veteran's claims for 
service connection for a right knee 
disability and a right foot disability.  If 
the claims remain denied, the RO should issue 
an supplemental statement of the case that 
includes citation to 38 C.F.R. § 3.310 as 
well as Allen, supra, and provide the Veteran 
and his representative with an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


